                 Case 5:19-cv-00961-NAM-ML Document 1-2 Filed 08/07/19 Page 1 of 2


                                Copyrights-In-Suit for IP Address 24.59.102.144

ISP: Spectrum
Location: Cortland, NY



                                Registration       Date of First         Effective Date of   Most Recent Hit
Title                           Number             Publication           Registration        UTC
Breakfast and Bed               PA0002173485       05/12/2019            05/13/2019          06/14/2019

Tiny Kate Cum Dance With Me     PA0002181483       06/11/2019            06/17/2019          06/14/2019

Kaisa Slippery and Wet          PA0002173482       05/03/2019            05/13/2019          05/11/2019

Stairway To Heaven Two          PA0002173481       04/27/2019            05/13/2019          05/10/2019

Deux Jeunes Lesbiennes          PA0002154459       01/16/2019            01/24/2019          01/22/2019

A Girl Can Dream                PA0002140152       09/19/2018            09/24/2018          11/22/2018

Sex With Gymnasts               PA0002140374       08/29/2018            09/24/2018          11/21/2018

Strip Tease Making Me Cum       PA0002144406       11/08/2018            11/27/2018          11/21/2018

Sex Love and Rock N Roll        PA0002144404       10/30/2018            11/27/2018          11/21/2018

Teach Me About Sex              PA0002140491       08/31/2018            09/24/2018          11/21/2018

Hide and Sex                    PA0002139382       09/27/2018            10/09/2018          11/21/2018

Pink Toy Orgasm                 PA0002139383       09/29/2018            10/09/2018          11/21/2018

Rainbow Dildo Lesbian Orgasms   PA0002144403       10/16/2018            11/27/2018          11/21/2018

First Time 18 Tight and Tiny    PA0002144400       10/23/2018            11/27/2018          11/21/2018

Dolled Up For Hot Lesbian Sex   PA0002131865       08/17/2018            08/27/2018          09/14/2018

Inside Millas Sexy Body         PA0002139296       08/15/2018            08/27/2018          09/14/2018

Sex And Fashion A Threeway      PA0002140373       08/27/2018            09/24/2018          09/14/2018
Project

Cumming On Myself               PA0002139298       08/22/2018            08/27/2018          09/14/2018

My First Video Is A Threesome   PA0002139301       08/26/2018            08/27/2018          09/14/2018

The Morning After               PA0002130448       06/29/2018            07/03/2018          07/02/2018

Simply Perfect                  PA0002103840       01/31/2018            02/01/2018          02/02/2018

                                                  EXHIBIT B
NNY63
              Case 5:19-cv-00961-NAM-ML Document 1-2 Filed 08/07/19 Page 2 of 2


Total Malibu Media, LLC Copyrights Infringed: 21




                                                   EXHIBIT B
NNY63
